In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Hutcherson, J.), dated October 7, 1992, which granted the motion of the defendant General Motors Corporation to vacate and strike the plaintiffs’ notice for discovery and inspection dated July 27,1992.
Ordered that the order is affirmed, with costs.
It is well settled that a trial court has broad discretion in *792supervising discovery (see, Allen v Crowell-Collier Publ. Co., 21 NY2d 403, 406; Keenan v Harbor View Health & Beauty Spa, 205 AD2d 589). Here, the notice for discovery and inspection dated July 27, 1992, was largely duplicative of prior notices. Under the circumstances of this case, the Supreme Court did not improvidently exercise its discretion by striking and vacating the notice (see, e.g., Comstock & Co. v City of New York, 80 AD2d 805, 806-807). Copertino, J. P., Pizzuto, Altman and Hart, JJ., concur.